Conclusion
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 4/8/2021 have been considered. Claim 1 has been amended. Claim 2 has been cancelled. Claims 1 and 3-9 remain pending in the application.
Claim Objections
Claim 8 is objected to because of the following informalities:  
“sense pressure at at least one” should be –sense pressure at least one-.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 3:
The recitation of “said junctions” is indefinite as it lacks antecedent basis. There is no prior positive recitation of junctions in the claims. For 
The claims referenced above are rejected as best understood in any and all rejections below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Callaway (US Pat. No. 5,165,125).
With regard to Claim 1:
Callaway discloses: An elastic device (Figs. 1-8) comprising: a matrix of loading points (10), each of said loading points being attached to one or more strings (34, 36) in two or more directions (Fig. 3), wherein each of said strings is coupled to a tension mechanism (32) independently of the other strings, and wherein a transverse stiffness of a particular one of said loading points is proportional to tensions of said strings that are coupled to said particular one of said loading points (stiffness values are inherently proportional to the tension of a string).
With regard to Claim 3:
Callaway discloses: wherein said two or more directions are longitudinal and transverse to define rows and columns (Ref 30, Fig. 3).
With regard to Claim 4:
Callaway discloses: wherein said junctions are arranged in rows and columns (see placements of Ref 10 in Fig. 3).
With regard to Claim 5:
Callaway discloses: further comprising an additional supporting layer (48) of foam next to said loading points (Fig. 6).
With regard to Claim 6:
Callaway discloses: wherein each of said strings is attached directly to said tension mechanism (see Fig. 7 where strings are directly attached to border wire).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaway in view of Kadish (US Pat. No. 4,799,276).
With regard to Claim 8:
Callaway discloses the invention as described above.
However Callaway does not explicitly disclose: further comprising a pressure sensor configured to sense pressure at at least one of said loading points.
Neverthless Kadish teaches a mattress comprising loading points (22) and pressure sensors (44, 46) configured to detect and measure pressure exerted on surfaces of said loading points (Fig. 2; Col 2 lines 56 – Col 3 lines 2), for the purpose of monitoring a patient and properly stimulating their body in order to prevent pressure sores (Abstract).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Callaway with the teachings of Kadish such that the modification yields: “further comprising a pressure sensor configured to sense pressure at at least one of said loading points”, for the purpose of monitoring a patient and properly stimulating their body in order to prevent pressure sores.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaway in view of DeFranks (PGPub. 2014/0137337).
With regard to Claim 9:
Callaway discloses the invention as described above.
However Callaway does not explicitly disclose: further comprising a biasing device to adjust a height of at least one of said loading points.
Nevertheless DeFranks teaches a mattress comprising movable loading points (16) that have a biasing device (116a-116c) that controls 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Callaway with the teachings of DeFranks such that the modification yields: “further comprising a biasing device to adjust a height of at least one of said loading points”, for the purpose of providing various different levels of firmness to a user.
Allowable Subject Matter
Applicant’s amendments have overcome each and every 112(a) and 112(b) rejection set forth in the Non-Final Rejection filed 1/15/2021.
Since the previously-indicated allowable subject matter was removed via the amendments filed 4/8/2021, Claim 1 is now broader and unpatentable against the prior art as applied above.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673